Cassodat, C. J.
(dissenting). Although the legislature had plenary power to prescribe the conditions upon which foreign insurance companies might be allowed to do business in this state, yet I dissented in Travelers' Ins. Co. v. Fricke, 99 Wis. 376-378, on the ground that the statute was not sufficiently broad to authorize the commissioner of insurance to exact, as a condition precedent to the issuance of a new license, the payment of a fee which, as the statute has recently been construed by this court, might have been exacted in granting a license which had long before expired, but Avhich was never in fact exacted. The case at bar is a straight action of assumpsit, and it is held that the state may recover in this action on contract $300, as a license fee for the year 1891, which the insurance commissioner never until recently exacted, nor supposed he had any right to exact, and which the defendant never promised to pay. Under such circumstances, I am unable tó perceive upon what theory the defendant can be held liable for the amount mentioned upon an implied contract, to which the defendant never assented, and Avhich in fact was never made.
On the right of a foreign corporation to plead the statute of limitations, see note to Winney v. Sandwich Mfg. Co. (86 Iowa, 608), in 18 L. R. A. 524.—Rep.